APPARATUS FOR REMOVING DEBRIS AND PARTICULATE MATTER FROM AUTOMOTIVE BODIES
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. 
Applicant argues, “…the deck of Lu not only does not extend outward, the deck of Lu actually extends inwardly, covering the end of the central opening.”
Examiner disagrees, the deck annotated in Figure 2 inherently extends outwardly from a central opening (annotated below as a centerline), because the deck has a given thickness.  Further, if looking at the annotated deck from the perspective of Figure 1, the stopper (11, 111, disposed in the central opening and neck of the deck, later integrated with the neck of the deck) continues to extend outward from a central opening (111 for example, see below).


    PNG
    media_image1.png
    291
    710
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    421
    625
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (CN107669210).
Regarding claim 1, Lu teaches a vacuum cleaning apparatus for removing debris from a work piece, comprising (Description, Summary, lines 1-2):
a vacuum source (suction from vacuum);
a vacuum hose attached to the vacuum source (the component on which the attachment is connected to);
a vacuum receptacle for receiving debris through the vacuum hose (incorporated in all vacuums);
and a vacuum attachment attached to a distal end of the vacuum hose for engaging the work piece, comprising (see annotated Fig. 2):
a deck that extends outward from a central opening, the deck having a top surface, a bottom surface, and a neck extending from the top surface about the central opening, the distal end of the vacuum hose being attached to the neck, and the bottom surface engaging with the work piece (depending on how much the columns flex and the material of the workpiece) from which debris is to be removed (see annotated Fig. 2);
and a stopper (11, 111) disposed in the central opening and neck of the deck (see annotated Fig. 2; Fig. 2).
Regarding claim 2, Lu teaches wherein the deck further comprises: a plurality of spacing elements (12) extending from the bottom surface of the deck (Fig. 2; see annotated Fig. 2).
Regarding claim 3, Lu teaches wherein the plurality of spacing elements (12) are substantially round (columnar) in shape (Fig. 1).
Regarding claim 4, Lu teaches wherein the plurality of spacing elements (12) are substantially conical in shape (semicircular head, therefor tapers into a conical shape at the end) (Fig. 1).
Regarding claim 5, Lu teaches wherein the plurality of spacing elements (12) are radially aligned along a plurality of radii extending along the bottom surface from the central opening of the deck to an outer edge of the deck (Fig. 1; see annotated Figs. 1-2).
Regarding claim 6, Lu teaches wherein the deck is comprised of a flexible material (Description, Summary, [0007]; see annotated Fig. 2).
Regarding claim 7, Lu teaches wherein the stopper (11, 111) further comprises: a base portion (11) received in the central opening and neck of the deck (see annotated Fig. 2; Fig. 1);
and an opening (111) through which debris is capable of being received into the vacuum hose (Fig. 1).
Regarding claim 8, Lu teaches the opening (111) is an annular opening in the base (11) of the stopper (11, 111) (Fig. 1).
Regarding claim 9, Lu teaches the opening (111) is at least one hole in the base (11) of the stopper (11, 111) (Fig. 1).
Regarding claim 10, Lu teaches the stopper (11, 111) is integrally formed with the deck and neck of the vacuum attachment (Fig. 2; see annotated Fig. 2).
Regarding claim 11, Lu teaches a vacuum attachment attached to a distal end of a vacuum hose of a vacuum cleaning apparatus, comprising (Description Summary, lines 1-2; see annotated Fig. 2):
a deck that extends outward from a central opening, the deck having a top surface, a bottom surface, and a neck extending from the top surface about the central opening, the distal end of the vacuum hose being attached to the neck, and the bottom surface engaging with a work piece from which debris is to be removed (see annotated Fig. 2);
and a stopper (11, 111) disposed in the central opening and neck of the deck (Fig. 2; see annotated Fig. 2).
Regarding claim 12, Lu teaches wherein the deck further comprises: a plurality of spacing elements (12) extending from the bottom surface of the deck (Fig. 2; see annotated Fig. 2).
Regarding claim 13, Lu teaches wherein the plurality of spacing elements (12) are radially aligned along a plurality of radii extending along the bottom surface from the central opening of the deck to an outer edge of the deck (Fig. 1; see annotated Figs. 1-2).
Regarding claim 14, Lu teaches wherein the deck is comprised of a flexible material (Description, Summary, [0007]; see annotated Fig. 2).
Regarding claim 15, Lu teaches wherein the stopper (11, 111) further comprises: a base portion (11) received in the central opening and neck of the deck (see annotated Fig. 2; Fig. 1);
and an opening (111) through which debris is capable of being received into the vacuum hose (Fig. 1).
Regarding claim 16, Lu teaches the opening (111) is an annular opening in the base (11) of the stopper (11, 111) (Fig. 1).
Regarding claim 17, Lu teaches the opening (111) is at least one hole in the base (11) of the stopper (11, 111) (Fig. 1).
Regarding claim 18, Lu teaches the stopper (11, 111) is integrally formed with the deck and neck of the vacuum attachment (Fig. 2; see annotated Fig. 2).
Regarding claim 19, Lu teaches a vacuum attachment attached to a distal end of a vacuum hose of a vacuum cleaning apparatus, comprising (Description Summary):
a deck that extends outward from a central opening, the deck having a top surface, a bottom surface, and a neck extending from the top surface about the central opening, the distal end of the vacuum hose being attached to the neck, and the bottom surface engaging with a work piece from which debris is to be removed (see annotated Fig. 2);
a plurality of spacing elements (12) extending from the bottom surface of the deck (Fig. 2; see annotated Fig. 2);
and a stopper (11, 111) disposed in the central opening and neck of the deck, comprising: a base portion (11) received in the central opening of the deck (Figs. 1-2; see annotated Fig. 2);
and an opening (111) through which debris is capable of being received into the vacuum hose (Fig. 2).
Regarding claim 20, Lu teaches the stopper (11, 111) is integrally formed with the deck and neck of the vacuum attachment (Fig. 2; see annotated Fig. 2).


    PNG
    media_image3.png
    276
    275
    media_image3.png
    Greyscale

Lu, annotated Fig. 1

    PNG
    media_image4.png
    439
    1060
    media_image4.png
    Greyscale

Lu, annotated Fig. 2
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached M-TR 6:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723